department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b corporation c public act d state e philosophy f channel g region h university k corporation dollars dollar amount m dollars dollar amount n dollars dollar amount x scholarship name dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request you will operate x to award merit-based academic scholarships to full-time students enrolled in one of the following undergraduate or vocational mining-related programs approved baccalaureate degrees civil engineering electrical engineering environmental science geology environmental geology geological sciences geophysical engineering geological engineering mechanical engineering metallurgical engineering metallurgical materials engineering mining engineering vocational technical programs diesel heavy equipment technology electrician heavy equipment mechanic industrial mechanic heavy equipment operator millwright industrial mine maintenance millwright maintenance process technology process technician welding combination welding part-time enrollment is allowed for summer classes only summer students must apply for the summer scholarship independent of the fall award all recipients must be a b shareholder or a dependent or descendant of a shareholder b is a c_corporation b's mission is to improve the quality of life for d native people by maximizing economic growth protecting and enhancing their lands and promoting healthy communities with decisions actions and behaviors inspired by the e values and core principles x is publicized on your website on the f scanner in the local g borough schools h offices and in presentations trustees may change the scholarship award amounts from time to time depending upon how many qualified applicants request funding a student may receive funding for a maximum of five years amounts awarded depend on the student's year degree program and grade point average amounts for undergraduate full time students range from dollars to m dollars based on the recipient’s gpa vocational students are awarded n dollars per term course of study courses less than four weeks long will not be funded letter catalog number 58263t eligibility requirements are as follows the student is ab shareholder a descendant of a b shareholder or a dependent of a b shareholder or their descendants the student is a high-school graduate or has a completed ged the student is attending or has been accepted to an undergraduate or vocational education institution that maintains a regular faculty and established curriculum and has an organized body of students in attendance you receive the student's completed application with necessary attachments including two letters of reference in a timely manner the student must have a declared major in one of the science fields listed above and be a full-time_student the student must maintain a minimum grade point average scholarships are awarded on an objective and nondiscriminatory basis to this end the selection committee will review blind applications in which the name and identity information has been redacted the selection committee will determine scholarship recipients based on a points system based on the applicant's major statement of purpose reference letters and grade point average trustees may modify the point system from time to time the current point system is as follows applicant's major between points statement of purpose references between points gpa between points prior x recipients have priority returning applicants will receive points to be eligible for renewal a recipient must have completed the prior year with a grade point average of at least dollar_figure or for vocational students and maintained good- standing in school further the recipient must timely submit grade transcripts of each semester or quarter prior to receiving further funding a scholarship will be renewed only if you have no information indicating the original scholarship was used for any purpose other than that for which it was made and all reports due at the time of the renewal decision have been submitted the selection committee will award the maximum number of scholarships possible considering the quality of the applicants and reasonable budgeting for scholarships for returning applicants the selection committee appointed by your trustees shall consist of three persons - one of whom shall be an employee of k the other two members shall be qualified community members selection committee members are not in a position to derive a private benefit directly or indirectly committee members cannot be disqualified persons except as foundation letter catalog number 58263t managers because of their position as board members and president no scholarships are awarded to disqualified persons or relatives of the selection committee relatives of the selection committee are not eligible for x relatives of trustees and officers may be awarded a scholarship upon the same terms and conditions as the general_public safeguards to preferential treatment include the fact that the selection committee reviews blind applications and awards points based primarily on factual information such as major area of study and grade point average the selection committee only awards minimal discretionary points for the applicant's statement of purpose funds are paid directly to the relative educational_institution you will have an agreement with those institutions that funds will only be used to defray the recipient's expenses enrolled if their standing is consistent with the purposes and conditions of x recipients must submit grade transcripts verified by the educational_institution each academic period and no less often than annually lf a recipient's gpa falls below dollar_figure in an academic year the recipient will be placed on academic probation for one term and the recipient's funding for the next term will be reduced by dollar_figure if the recipient's gpa is below dollar_figure in the following term he or she will not be eligible for funding the recipient can reapply for funding when his or her gpa is above all scholarship funds must be used for the purpose of paying for tuition room and board and education expenses in the event you receive information that funds have been diverted or that student is no longer eligible to receive funds you will promptly investigate and no additional_amounts will be awarded to the extent that is possible you wili receive all unused funds recovered from the post-secondary institution if the recipient is delinquent in submitting reports and or grade transcripts or certificate of completion to you as required future applications submitted by the applicant will not be considered and any awards previously approved for the applicant will be withheld until the delinquency is corrected you will maintain a case history for each recipient each recipient's case history includes his or her name and address a copy of the application and attachments the purpose and amount of each scholarship the recipient's academic records and reports and confirmation that the recipient is not a disqualified_person basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not ataxable expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
